 BANCROFT-WHITNEY CO.,INC.57Bancroft-Whitney Co.,Inc.andBayAreaTypographi-calUnionNo. 21,InternationalTypographicalUnion,AFL-CIO. Case 20-CA-8821October 11, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn April 12, 1974, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Re-spondent violated Section 8(a)(5) and (1) by its ac-tion in withholding the 1973 wage dividend from bar-gaining unit employees. We do not agree with thisconclusion.'For 12 years before 1973, Respondent had givenits hourly paid employees a bonus, called a wage div-idend, in December of each year. In May 1972, theUnion was certified to represent a unit of about 60employees in the editorial department and negotia-tions for a contract began about the end of May. Ata bargaining session on November 3, Respondent ex-pressed its desire to pay the 1972 bonus to all itsemployees, including the members of the bargainingunit. The Union acquiesced in the payment.On May 29, 1973, after more than 30 bargainingsessions, the parties executed a contract, effective toJanuary 27, 1974. The contract, 58 pages long, con-tained a management rights clause, section 45, whichreads as follows: "Employer retains any and allrights and prerogatives of management it enjoyedprior to the execution of this contract except as spe-cifically and expressly limited or modified by theprovisions of this contract or guaranteed by Federal,State or Local Law."A zipper clause, section 46(a), reads "The parties'However,we adopt theAdministrativeLaw Judge'sfinding thatRespondent's action was not discriminatorily motivated and that Respon-dent thereforedid not violateSec. 8(a)(3) of the Act.We also agree with theAdministrativeLaw Judgethat we should not defer to arbitration hereinunder theCollyerdoctrineinasmuch as the issue was not pleaded or litigat-ed at the hearing.hereto agree that they have fully bargained with re-spect to wages, hours and other terms and conditionsof employment and have settled these for the term ofthisAgreement in accordance with the term hereof."And Section 17, agreed to in the last few days ofnegotiation, states: "All wages and other benefits tobe received are contained in this agreement."On November 19, 1973, Respondent announced toits employees that the wage dividend would be paidon December 4, 1973, to all employees except thoserepresented by the Union "whose pay and benefitsare provided for in the collective bargaining agree-mentexecuted on May 29, 1973."On November 30, Respondent explained to the ed-itorial department employees that they were not eli-gible for the bonus because their contract did notprovide for it. The bonus was paid to all employees,except those in the bargaining unit, on December 4.This discontinuance of the bonus payment to theunit employees without bargaining would be viola-tive of Section 8(a)(5) unless, in the circumstancesdescribed above, the Union is deemed to havewaived its right to require such bargaining. Contraryto the Administrative Law Judge, we find such awaiver. In determining the existence of a waiver incases such as this where the parties have engaged inthe collective-bargaining process and have executeda bargaining agreement, the Board looks to a varietyof factors, including the evidence of contract negoti-ations, the precise wording of the relevant contractu-al provisions, and the completeness of the bargainingagreement.'The contract negotiations in this case consumed ayear, in which more than 30 bargaining sessions wereheld.The Union participated in these negotiationswith full knowledge of the fact that the employeeshad been receiving an annual wage dividend; whenthe matter of the 1972 payment arose, the matter ofpaying an annual dividend was brought directly andopenly to the Union's attention. Yet, during the longnegotiations, the Union never asked for bargainingover the wage dividend or that any provision bemade expressly therefor in the contract. Instead, itagreed to a contract which specifies the wages andother terms and working conditions of the employeesand then adds that they have fully bargained withrespect to these matters and that "All wages andother benefits to be received are contained in thisagreement." All these circumstances, including thefull and extensive negotiating, the detailed complete-ness of their resulting contract, and the specificity ofthe particularly relevant contractual provisions, dem-onstrate to us that the Union has clearly waived any2RadioearCorporation,199 NLRB 1161 (1972);Valley Ford Sales,211NLRB 834 (1974).214 NLRB No. 12 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to bargain about the payment of an annualwage dividend during the contract's duration.' It fol-lows, therefore, that the Respondent has not violatedSection 8(a)(5) of the Act as alleged. Accordingly, weshall dismiss the complaint in its entirety.ORDERfacts are plain and conclusive against waiver. To finda waiver here makes it impossible to bargain in goodfaith, and thereby destroys the purpose the statutewas enacted to accomplish.Thus, for the reasons expressed by the Administra-tive Law Judge, I would find that Respondent's deni-al of the bonus to those represented by the Unionviolated Section 8(a)(5) and for the reasons expressedabove I would also find that the denial violated Sec-tion 8(a)(3) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.MEMBER JENKINS,dissenting:Respondent for 12 years before 1973 had.distribut-ed a formula-computed bonus to its employees. Re-spondent and the Union signed their first agreementinMay 1973. During the bargaining for this agree-ment, after the Union objected to the managementrights clause as possibly giving Respondent the rightunilaterally to affect existing benefits through com-panywide policy, Respondent's representatives as-sured the Union that "if there was any Company-wide policy, that did not apply to the bargainingunit." Thereafter, at the end of 1973, the Respondentpaid the usual bonus, but unilaterally denied it toemployees represented by the Union, relying on the"zipper" clause, that "the parties agree that they havefully bargained-terms and conditions of. employ-ment and have settled these-in accordance with theterms" of the contract.In my dissent inRadioear Corporation,199 NLRB1161, I pointed out how the majority there used theCollyer 4principle of deferral of unfair labor practic-es to arbitration as a means of reversing our long-standing rule, approved by the courts, that a waiverof the right to bargain about loss of an existing termor condition of employment must be clear, specific,and unequivocal, and may not be implied from ageneral "zipper," "management rights," or similarcatchall clause. The majority here extends further itsacceptance of general or ambiguous language in thecontract as such a waiver so as to negate clear assur-ance by management representatives to the contrary.To find a waiver in these circumstances, in the faceof Respondent's clear assurance to the contrary, ren-ders the bargaining meaningless. The issue had beenraised, considered, and resolved in the bargaining, tothe result the opposite of that reached by my col-leagues. In such case, there is no room to interpret anambiguous clause as justifying an inference of waiv-er; instead, no inference is permissible, because the3A contraryconclusion is not warrantedby the fact that,at the time themanagement rights clause was agreed to, Respondent in effect stated thatthere wasno companywide policy that did not apply to thebargaining unit.Even if this is read as an assurance against future changes which wouldaffect the bargaining unit, such assurancewas obviouslynot meant to sur-vive such changes in existing policies as were madeby the contractitself.And that is precisely whatwe are findingwas done bythe contract in thematter of the annualwage dividendinsofar as the bargaining unit is con-cerned.4CollyerInsulatedWire,192 NLRB 837 (1971).DECISIONSTATEMENT OF THE CASESTANLEYGILBERT,AdministrativeLaw Judge: Basedupon a charge filed on December 12, 1973, by Bay AreaTypographical Union No. 21, International TypographicalUnion, AFL-CIO, hereinafter referred to as the Union, thecomplaint herein was issued on January 25, 1974. Thecomplaint alleges that Bancroft-Whitney Co., Inc., herein-after referred to as the Respondent or Company, violatedSection 8(a)(5), (3), and (I) of the Act by announcing onNovember 19, 1973, that it would not pay its annual wagedividends to employees represented by the Union and by"withholding" said wage dividends from said employees onDecember 4, 1973, without prior bargaining with theUnion with respect to said action. Respondent, by its an-swer, denies that its conduct violated the Act as alleged.Also byits answer,Respondent raises certain affirmativedefenses which are essentially that at no time has theUnion requested the Respondent to bargain with it withrespect to its aforesaid action and that according to theprovisions of the contract between them it was not obligat-ed to pay the aforesaid wage dividends to said employees.Pursuant to notice, a hearing was held in San Francisco,California, on February 19, 1974, before me. Appearanceswere entered on behalf of all the parties. Briefs were re-ceived from the General Counsel and Respondent onMarch 25, 1974, and March 22, 1974, respectively. Uponthe entire record 1 in this proceeding and my observationof the witnesses as they testified, I make the following:tBy motion received March 22, 1974, Respondent proposed five correc-tions in the transcript of the proceeding. The first four proposed correctionsare deemed appropriate; the fifth correction proposed was apparently, byinadvertence,not complete and therefore the proposed correction has beenmade as amended by me. BANCROFT-WHITNEY CO., INC.59FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a California corporation with its place of business in SanFrancisco,California,where it is engaged in the publica-tion of law books and related items. During the past calen-dar year Respondent,in the course and conduct of its busi-nessoperations,received gross revenue in excess of$500,000,and purchased and received goods and materialsvalued in excess of $50,000 directly from suppliers locatedoutside the State of California.As it is admittedby theRespondent,it is, and at alltimes material herein has been, an employer engaged incommerce and in an operation affecting commerce withinthe meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, the Union is,and at alltimes material herein hasbeen,a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICEFor the 12 years prior to 1973 Respondent distributedannually(in December of each year)bonuses which it callsa wage dividend to its hourly paid employees(with certainexceptions which are of no consequence in this proceed-ing). InMay 1972 the Union was certified to represent aunitofapproximately60employeesemployed inRespondent's editorial department.Negotiations for a con-tract commenced about the end of May 1972 and aftermore than 30 bargaining sessions,the Respondent and theUnion executed a collective-bargaining agreement on May29, 1973, effective by its terms from May 27, 1972, to Janu-ary 27, 1974.At the bargaining session on July 13, 1972,the partiesdiscussed the subject of "management rights." The agree-ment which was ultimately signed contained in section 45thereof a provision with respect to management rights.2 Itappears from the credited testimony of Donald Abrams,who representedtheUnion,that he stated at that time"that if the management rights clause was to be included intheagreement,thatany Company-wide policy, eventhough it is not enumerated if it could be established to bein effect,the Company would also apply to its bargainingunit people."J It further appears from his testimony thatConnors,counsel herein for Respondent,asked ThomasLevernier,Respondent'sdirector of personnel,"iftherewas any Company-wide policy that did not apply to the2 Said provision is as follows:Section 45 Employer retains any and all rights and prerogatives ofmanagement it enjoyed prior to the execution of this contract except asspecifically and expressly limited or modified by the provisions of thiscontract or guaranteed by Federal,State or Local Law,3It is noted that Respondent moved to strike this testimony on theground, in effect,that it violated the parol evidence rule. Said motion wasdenied.bargaining unit" and that,when Levernier"answered inthe negative,"no more was said on the subject.At the bargaining session held on November3, 1972,Respondent requested permission of the Unionto pay theannual bonus that year to everyone including members ofthe bargaining unit. The Union acquiesced.It is undisput-ed that this was the only occasion during the entire periodof bargaining that any mention was made of the annualwage dividend.There is no reference in the agreement tothe wage dividend.On November19, 1972,the following memorandum wascirculated among Respondent's employees:November 19, 1973To: Bancroft-Whitney employeesRe: Wage DividendIam pleased to announce that at a meeting of theBancroft-WhitneyExecutiveCommittee,held thisdate, payment of the regularWageDividend was au-thorized.The Wage Dividend will be paid onDecember 4,1973, to all employees of the Companyexcept thoserepresentedby the Bay Area Typographical Union,Local 21, whose pay and benefitsare provided for inthe collective bargaining agreementexecuted on May29, 1973.That agreement states thatthe parties fullybargainedwith respecttowages,hours,and otherterms and,conditionsof employment,and settled thesefor the term of the agreement.On November 30 the following memorandum was dis-tributed to the editorial employees:November 30, 1973To: EditorialServicesEmployeesof Bancroft-Whit-neySubject:Wage DividendThe only reason you are not eligible to participate inthis year's wage dividend is because the Union negoti-ated a contract that does not include it.The Union urged you to accept the present contract.Since the contract was agreed to we assume that amajority of Union members must have voted to acceptit.Both sides bargainedlong and hard overall issues be-fore each sidefinally approvedand signed the con-tract.Therewas a greatdeal oftime and effort spentsettling the wage issue.Not onceduring negotiationswas the wagedividend expresslyreferred to, but it wasBancroft-Whitney'sassumptionthattheUnion con-sidered lossof the wage dividend a trade-offfor elimi-nation of the merit increase system.'Bancroft-Whit-ney bargainedhard forretention of merit increases°There is no evidence in the record to support the appropriateness of thisassumption. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich encourage and reward superior performance.(Incidentally, the Union's proposal for a new contractmakes no reference to the wage dividend.)Sincerely,/s/ TomThos. J. LevernierDirector of PersonnelOn December 4, 1973, Respondent's employees, with theexception of the employees in the bargainingunit, receivedwage dividends. It appears that the same formula (to com-pute the amount of the dividend) has been used for at leasta dozen years and that full-time employees received a cer-tain percentage of their gross salaries and part-time em-ployees received dividends of $15 to $25. During the weekin which the dividend was distributed there were 52 regularfull-time editorial employees employed by Respondent.Respondent admitted that it never requested the Unionto bargain with it with respect to its decision not to pay the1973 Christmas wage dividend to employees representedby the Union. It appears that the Union saw the November19, 1973, memorandum shortly after it was issued, but tookno action with respect to the decision announced thereinuntil it filed the charge herein on December 12, 1973.RESOLUTIONOF THE ISSUESThe General Counsel contends that the Respondent'sfailure to pay the bargaining unit employees the annualwage dividend in December 1973 constituted an unlawfulunilateral action on the part of the Respondent, that thewage dividend was part of the wages which the bargainingunit employees could reasonably have continued to expectto receive, and that the failure to bargain with the Unionwith respect to its decision to discontinue the wage divi-dend for said employees violated Section 8(a)(5) and (I) ofthe Act. On the other hand Respondent argues that by theterms of the collective-bargaining agreement unit employ-ees are not entitled to wage dividends. It relies principallyon section 17 and section 46(a) of the agreement. Section17 contains the following language: "All wages and otherbenefits to be received are contained in this agreement." 5Section 46(a) of the agreement is titled "zipper" clause andprovides as follows:The parties hereto agree that they have fully bargainedwith respect to wages, hours and other terms and con-ditions of employment and have settled these for thetermof this Agreement in accordance with the termshereof.NLRB 1258, 1265 (1965);Belden'sSupermarket, Inc.,d/b/a Food Giants of Texas,179 NLRB 816, 819 (1969);Progress Bulletin Publishing Company d/b/a Pomona Pro-gress Bulletin,182 NLRB 904, 907 (1970); andSimpson LeePaper Company,186 NLRB 781, 783 (1970).In effect, Respondent, relying upon the section 17 andsection 46(a) of the collective-bargaining agreement, arguesthat the Union waived the annual bonus or wage dividendand that the parol evidence rule precludes the GeneralCounsel from offering any evidence to vary or modify thecontract. The Respondent, in support of its contention thatthe parol evidence rule should be invoked, cites a numberof Board decisions, particularlySeattle Bakers Bureau, Inc.,101NLRB 1344. Said decisions cited by Respondent docontain a statement that the Board will not admit parolevidence to determine the intent of the parties where thecontractual language is clear and unambiguous. The citedcases, however, are representation cases in which the ques-tionwas raised as to whether a contract bar existed andthere was an attempt to prove by oral testimony the inval-idity of a union-security clause.which on its face was valid.Itdoes not appear that the cited decisions are controllingwith respect to the applicability of the parol evidence rulein this proceeding in which it is necessary to determine thebargaining relationship between the Respondent and theUnion. It is noted that the court inCommunications Work-ers, of America v. Pacific Northwest Bell Telephone Co.,337F.2d 455, 459 (C.A. 9, 1964), stated that the application ofa parol evidence rule "did seem peculiarly inappropriate inthe area of collective bargaining." While the facts in saidcase are not analogous to the facts and issues before me, itappears that the principle has been followed by the Boardfor in the cases where there have been "wrap-up" or "zip-per" clauses similar to the clauses relied upon by Respon-dent, the Board has not considered the issue of whether ornot a parol evidence rule was applicable.It is stated inThe Beacon Journal Publishing Company,164 NLRB 734, 738 (1966):6In the second type of situation, the Board has refusedto finda bargaining waiver by the union, and there-fore an assent to the employer's right to unilateral ac-tion, unless the contract provision in question express-ly or by necessary implication confers such a right.12Accordingly, the Board will not infer a union waiverof its bargaining right as to a particular subject notmentioned in the contract merely because a broadlyworded "zipper" provisionlimitsthe employees' termsand conditions of employment to those set forth in theItiswell established by Board decisions that anemployer's discontinuance of a bonus which had beengranted over a period of years without first bargainingabout the matter with the employees' statutory representa-tive constitutes unlawful unilateral action violative of Sec-tion 8(a)(5) and (1) of the Act.Stark Ceramics, Inc.,1555 It appears that this section of the agreement was agreed to in the last fewdays of negotiation.bit is noted that the finding of a violation of Sec. 8(a)(5) and(I) in thecited case was upheld by the court of appeals upon the reasoning set forth inthe Board's decision inThe Beacon Journal PublishingCo. v. N.L.R.B.,401F.2d 366, 368 (C.A. 6, 1968),but that it remanded to the Board the issue ofwhether or not restitution was a proper remedial order for the failure to paythe bonus as formerly computed.The court considered the issue on remandin 173 NLRB1187 (1968)and concluded that a denial of a reimbursementorder would serve to penalize the unit employees and reward the Respon-dent for its unlawful unilateral act. While it is noted that the Board's Sup-plemental Order requiring reimbursement was denied enforcement by thecircuit courtin 417 F.2d 1060(C.A. 6, 1969),1am bound by the Board'sdecision. BANCROFT-WHITNEY CO., INC.61contract, but will consider the intent of the parties aswould be continued for all employees including those inshown by them in their negotiations.1312General Motors Corp.,149 NLRB 396, 399-400;Smith CabinetManufacturing Company, Inc.,147 NLRB 1506;New York Mirror,151NLRB 834, 839-840.13New York Mirror,supra, at 837, 840;International Union of Elec-trical,Radio and Machine Workers, AFL-CIO v. General Electric Co.,332 F.2d 485, 489 (C.A. 2).It is further noted that it was stated inRockwell-StandardCorporation,166 NLRB 124, 132 (1967):Even when a "waiver" is expressed in a contract insuch broad, sweeping termsas isthe "Waiver" in thepresent case, it must appear "from an evaluation ofthe . . . negotiations that the [particular] matter was`fullydiscussed' or `consciously explored' and theunion `consciously yielded' or clearly and unmistak-ably waived its interest in the matter." (Fn. omitted.)Also, it is stated inCentury Electric Motor Co.,180 NLRB1051, 1055 (1970):A waiver "is not to be readily inferred and it shouldbe established by proof that the subject matter wasconsciously explored and that a party has `clearly andunmistakably waived its interest in the matter' and has`consciously yielded' its rights."While the language of the two sections of the collective-bargaining agreement upon which the Respondent reliescannot be said to be ambiguous, they do not constitute anexpress waiverof wage dividends. It appears that a waivercannot be inferred from the language of limitation con-tained in the sections of the agreement upon which Re-spondent relies. "Wrap-up" or "zipper" provisions indicat-ing the contract includes the complete agreement of theparties "have repeatedly been held ineffectual to constitutea waiver of statutory right or to avoid a statutory bargain-ing obligation."Century ElectricMotor Company,180NLRB 1051, 1056 (1970).It is found that during the bargaining negotiations theparties did not consciously explore the particular matter ofwage dividends, that the only mention during the negotia-tions of wage dividends was in November 1972 when theRespondent sought the acquiescence of the Union to thepayment of wage dividends to all the employeesincludingthe bargaining unit employees.Furthermore, it isnoted thatat the bargaining session on July 13, 1972, when the negoti-ating parties discussed the subject of a management rightclause (which was included in the contract), the Unionsought assurance that, if the management rights clausewere to be included, any companywide policy, even though"not enumerated," would also apply to the bargaining unitpeople, and Respondent's response was that there was nocompanywide policy that did not apply to the bargainingunit. This assurance and the absence of any mention dur-ing the negotiations of the matter of wage dividends sup-portan inferencethat the Union could have reasonablyassumed that a companywide policy of a wage dividendthe bargaining unit.?It is concluded, therefore, that the record will not sup-port a finding that the Union waived the payment of wagedividends on behalf of the employees it represents.Respondent raises as an additional defense that theUnion failed to request bargaining about the decision notto pay unit employees wage dividends after it had learnedof the decision. The Respondent could not reasonably haveregarded the Union's silence as acquiescence,Century Elec-tricMotor Co.,180 NLRB 1051, 1057 (1970);WisconsinAluminum Foundry Co.,173 NLRB 1160, 1161 (1968). As afurther defense, Respondent asserts a willingness to bar-gain with the Union over its failure to pay the 1973 wagedividends. Its offer to enter into such discussions madeafter it has taken unilateral actioncomes too late.WisconsinAluminum Foundry Co., supra.Therefore, it is concluded that by its failure to pay the1973wage dividends to the bargaining unit employeeswithout notifying the Union of its decision and affording itan opportunity to bargain with respect thereto, the Re-spondent violated Section 8(a)r5) and (1) of the Act.It is alleged, and the General Counsel argues, that Re-spondent violated Section 8(a)(3) of the Act by its action inpaying the dividends to the nonunit employees and failingto pay the bargaining unit employees. In support of thiscontentionGeneral Counsel citesWisconsin AluminumFoundry Co., supra.It is noted that in said cited case therewas a finding of a discriminatory motivation. It does notappear from all of the circumstances in the instant casethat a finding of discriminatory motivation can be made.At the most it appears that Respondent seized upon sec-tions 17 and 46(a) of the collective-bargaining agreementas what it thought was a legal basis for not paying the wagedividends to the bargaining unit employees. While the bar-gaining unit employees were subjected to disparate treat-ment, there is no evidence of animosity and no more thana suspicion that it was intended to discourage membershipin the Union. Consequently, it is concluded that the Gener-al Counsel has failed to prove, by a preponderance of theevidence, that Respondent violated Section 8(a)(3) of theAct as alleged in the complaint. In any event, a finding ofa violation of Section 8(a)(3) would not alter the remedyrecommended hereinbelow.In itsbrief Respondent raises for the first time the con-tention that the issues herein should be deferred to an arbi-trator under theCollyerdoctrine.' The appropriateness of adeferral to arbitration was not pleaded, raised during thecourse of the hearing, or litigated before me. Consequently,the record evidence is insufficient for finding that a defer-ral is warranted.Nedco Construction Corp.,206 NLRB 150(1973);International Association of Bridge, Structural & Or-namental Iron Workers Local Union No. 70,206 NLRB 116(1973).97 It appears that the union representatives were aware of the company-wide policy ofannual wagedividends.8 Enunciated inCollyer InsulatedWire,192 NLRB 837, 841-42 (1971).9Without passing upon the appropriateness of deferral to arbitration inthis proceeding,since the record is insufficient,attention is called to thedecision inSimpson Lee Paper Company,186 NLRB 781, 783 (1970). whichwould indicate that the issues herein are nonarbitrable. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe unfair labor practice of the Respondent set forth insection III, above, occurring in connection with its opera-tions set forth in section I, above, has a close, intimate, andsubstantial relation to trade, traffic, and commerce among'the several States, and tends to lead to labor disputes bur-dening and obstructing commerce and the free flow there-of.V. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tice found herein and take certain affirmative action, asprovided in the recommended Order below, designed toeffectuate the policies of the Act.It having been found that the Respondent has engagedin an unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, it will be recommended that itcease anddesist therefrom and, upon request, bargain col-lectively with the Union as the exclusive representative ofthe employees in the bargaining unit of editorial employeesconcerningthe payment of wage dividends to said employsees.Respondent's unfair labor practice consistedof its uni-laterally withholding the 1973 wage dividend from the bar-gainingunit employees. Since said wage dividendconsti-tutes wages enjoyed by the employees, the failure to paysaid wage dividend was a detriment suffered by said em-ployees. It is the Board's customary policy to direct a re-spondent to restore the status quo where a respondent hastaken unlawful unilateral action to the detriment of its em-ployees.10 Accordingly, it will be recommended that the10Century Electric Motor Co.,180 NLRB 1051, 1059 (1970);The BeaconJournal Publishing Company,164 NLRB 734, 739 (1967). Also see In. 6.Respondent make whole eligible employees in the bargain-ing unit represented by the Union by paying them the 1973wage dividend in accordance with the long existing formu-la applied by Respondent. Further, in accordance with theBoard's normal practice, it will be recommended that thebackpay awards be paid with interest at 6 percent per an-num to be computed in the manner set forth inIsis Plumb-ing and Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen, engaged in commerce and in an operation affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act:2.The Union is, and at all- times material herein hasbeen, a labor organization within the meaning of Section2(5) of'the Act representing an appropriate bargaining unitof editorial employees of Respondent.3.By unilaterally withholding the payment of 1973 wagedividends from the eligible employees in the bargainingunit represented by the Union the Respondent has engagedin and is engaging in an'unfair labor practice within themeaningof Section 8(a)(5) and (1) of the Act.4.The General Counsel has failed to prove by a prepon-derance of evidence that Respondent violated Section8(a)(3) of the Actas alleged inthe complaint.[Recommended Order omitted from publication.]Respondent,in its brief, argues that the Board may not require a paymentof the 1973 wage dividend, relying mainly uponH. K. Porter Company, Inc.v.N.L.R.B.,397 U.S. 99 (1970). Said case involvedthe grantingof a remedyof a checkoff of union dues and is not applicable to the issue herein. Theremedy recommended herein is thecontinuationof a benefit to employeesand not the imposition of a new provision in the agreement between theparties...